 



EXHIBIT 10.1
EMPLOYMENT AGREEMENT
(Salaried Employees)
     THIS EMPLOYMENT AGREEMENT (the “Agreement”) is entered into this 17th day
of October, 2005, by and between Dana Shinbaum (“Individual”) and OrthoLogic
Corporation, a Delaware corporation (“Company”).
     1. Employment at Will. Employment by the Company is at-will and either the
Company or Individual can terminate the employment relationship, with or without
cause, notice or procedural formality, for no reason or for any reason not
prohibited by law, at any time. No individual associated with the Company, other
than the President, has authority to make any agreement to the contrary, or any
agreement for employment for any specified period of time. Any such agreement by
the President must be in writing and signed by the President to be effective.
     2. Compensation. Company shall pay Individual a salary every two weeks of
$8,653.85. Company reserves the right to change the salary by giving Individual
15 days written notice of the change. Company may also provide benefits similar
to those described in the OrthoLogic Policies Booklet, however, those benefits
may be modified from time to time by the Company and the Policies Booklet shall
not become part of this Agreement. Moreover, because of the Individual’s work
location and the nature of Individual’s job duties, some policies such as Paid
Time Off and Family and Medical Leave may not apply.
     3. Duties. Individual agrees to use his or her best efforts to comply with
any and all rules of conduct established by the Company and to perform any and
all assigned duties in a manner that is acceptable to the Company.
     4. Governing Law. This Agreement is entered into in Arizona and shall in
all respects be interpreted, construed and governed by and in accordance with
the laws of the State of Arizona. By signing this agreement, the parties submit
themselves to the jurisdiction of the courts of the State of Arizona, located in
Maricopa County, for the purpose of resolving any and all disputes arising out
the Individual’s employment with the Company.
     5. Whole Agreement. This Agreement, and the Invention, Confidential
Information and Non-Competition Agreement entered into concurrently with this
Agreement embody all the representations, warranties, covenants and agreements
between the parties and no other representations, warranties, covenants,
understandings or agreements exist.
     6. Amendment. This Agreement may not be amended orally but only by an
instrument in writing executed by the Company and the Individual.

              Company:   Individual:
 
           
By:
  /s/ Mary Plath   Signature:   /s/ Dana Shinbaum
 
           
Title:
  /s/ Human Resources Manager   Print Name:   Dana Shinbaum
 
           
Date:
  October 17, 2005   Date:   October 17, 2005
 
           

